EXHIBIT 10.69

 

EXECUTIVE INCENTIVE COMPENSATION PLAN

PLAN DOCUMENT

 

PURPOSE

 

This Plan is designed to provide selected employees with annual cash incentive
opportunities. Awards are based on the achievement of specific objectives that
reflect business success and generate stockholder value. The Plan directly links
Participants’ incentive compensation with the performance of the Division where
they have personal accountability and also promotes the Company’s
results-oriented management style.

 

ELIGIBILITY/PARTICIPATION

 

All Senior Management employees are eligible for participation in the Plan.
Participants are selected by management.

 

PERFORMANCE MEASURES/OBJECTIVES

 

During the first quarter of each year, Financial Objectives and Personal
Objectives for the year shall be established. The Financial Objectives and
Personal Objectives shall be weighted to reflect the significance of business
and individual performance (e.g. Financial Objectives weighted 60% and Personal
Objectives weighted 40%).

 

Each Division President shall recommend, and the CEO shall approve, the specific
Financial Objectives to be used by each respective Division for the year, as
well as the specific weighting of each Financial Objective (e.g. 50% Segment
Earnings and 50% Cash Flow). Financial Objectives and related weightings for OPC
Participants shall be recommended by OPC Management and approved by the
Committee. The specific objectives selected, and their weightings, may vary by
Division and may be changed from year to year in response to changes in business
priorities.

 

Each Division President, or the most senior executive in each staff in the case
of OPC, shall recommend the Participant’s Personal Objectives for the Plan year
for approval by OPC Management. The CEO shall approve the Personal Objectives of
all corporate officers and the Committee shall approve the Personal Objectives
of the CEO. A targeted performance level

 

Page 1 of 4

 



 

shall be established which represents the desired performance for the year. A
minimum and maximum level of performance shall also be established.

 

Early in each Plan year, Participants shall be advised by their management of
the Financial and Personal Objectives that will be used to determine their
Awards for the Plan year, the weighting allocation of the various Financial
Objectives, as well as the weighting allocation between Financial Objectives and
Personal Objectives.

 

AWARD LEVELS

 

A Target Award shall be established at the beginning of every Plan year for each
Participant. Individual Target Award levels shall reflect variations in job
function and scope and the potential impact the Participant has on Company
business objectives. The more senior the position, the greater the portion of
total compensation that shall be placed “at risk”. Award minimums and maximums
shall also be established for performance levels below and above target
performance. Award opportunity levels corresponding to the minimum, target and
maximum levels of performance may vary by Division according to business
priorities.

 

AWARDS

 

Awards under the Plan shall be determined by evaluating performance against
Financial Objectives and Personal Objectives. Actual Awards may be higher or
lower than the Target Award. Each Division President, or the most senior
executive in each staff in the case of OPC, shall determine Award
recommendations with final approval made by the CEO for all Participants with a
base salary between $200,000 and $249,999 and by the Committee for all
Participants with a base salary equal to or greater than $250,000 as well as
corporate officers. Base salary as used here refers to the base salary on which
the award determination will be made.

 

Awards shall generally be paid in a single cash payment during the first quarter
following the end of the Plan year. Awards shall be based on the Participant’s
December 31st base salary for the Plan year. All applicable taxes and
withholdings shall be deducted from Award payments in accordance with federal,
state and local regulations. Awards may be deferred under the Company’s 2005
Deferred Compensation Plan (“DCP”) in accordance with the provisions of the DCP.

 

Page 2 of 4

 



 

 

PLAN CHANGES DUE TO COMPANY ACTIVITY

 

Acquisitions, divestitures and/or mergers by the Company with outside companies
may require changes/amendments to the current year’s Plan targets, measures
and/or Award opportunities of a specific Division. In such cases, Plan changes
shall be presented for CEO approval.

 

AWARD PAYMENT UNDER VARIOUS EMPLOYMENT CONDITIONS

 

The CEO may determine, or may delegate the determination of, the eligibility for
Target Awards and any payment of Awards to Participants who enter or exit
employment, transfer between Divisions, or who are promoted during the Plan
year.

 

PLAN ADMINISTRATION

 

The Plan shall be administered by the Committee. The decisions of the Committee
shall be final and binding.

 

PLAN CONTINUATION

 

The Company expects and intends to continue this Plan but does not guarantee any
specific levels of Award payments or the continuation of any Award payments.
Award payments made under this Plan do not create a contract of employment. The
Company reserves the right to modify, suspend, change or terminate this Plan at
any time by the action of the Committee in its sole discretion.

 

 

DEFINITION OF TERMS

 

Award - A cash incentive based on the achievement of specific financial and
individual objectives expressed as a percentage of year-end base salary.

 

Company – Occidental Petroleum Corporation.

 

 

Page 3 of 4

 



 

 

Committee - Executive Compensation and Human Resources Committee – Members of
the Company’s Board of Directors who are appointed by the Board of Directors to
monitor and approve the compensation programs of the Company in order to ensure
alignment with Company objectives and shareholder interest.

 

Division – Any entity controlled by Occidental Petroleum Corporation that the
Committee determines has employees eligible to participate in the Plan.

 

Financial Objectives – One or more financial goals established each year which
reflect current business priorities and against which Company performance will
be measured.

 

Personal Objectives – Predetermined, documented personal goals directly related
to an individual’s job, including where applicable, management of unanticipated,
unpredictable or uncontrollable events, used to assess individual performance.

 

Participant – A member of Senior Management who is selected to participate in
the Plan.

 

Plan - The Executive Incentive Compensation Plan.

 

Senior Management – Employees of the Company in executive grade levels EX91 and
above.

 

Target Award – An Award that reflects or is contingent upon a specified level of
performance.

 

 

Page 4 of 4

 

 

 